MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                              Feb 17 2020, 10:15 am

      court except for the purpose of establishing                                 CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Marielena Duerring                                       Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General of Indiana

                                                               Samantha M. Sumcad
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dominic Jones,                                           February 17, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1693
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable John M.
      Appellee-Plaintiff                                       Marnocha, Judge
                                                               Trial Court Cause No.
                                                               71D02-1709-F6-912



      May, Judge.

[1]   Dominic Jones appeals the revocation of his probation. He raises two issues,

      which we restate as: (1) whether the hearsay evidence admitted at Jones’


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020                Page 1 of 8
      probation revocation hearing was substantially trustworthy; and (2) whether the

      State presented sufficient evidence to support revocation. We affirm.



                                Facts and Procedural History
[2]   Pursuant to a plea agreement, Jones pled guilty to Level 6 felony domestic

      battery 1 on March 26, 2018. On April 24, 2018, the trial court entered

      judgment of conviction and sentenced Jones to a term of thirty months, with

      twelve months executed and the remaining eighteen months suspended. The

      trial court also placed Jones on probation for a period of twelve months. A

      term of Jones’ probation required that he not violate any laws.


[3]   At approximately 2:45 a.m. on February 11, 2019, LaPorte County Sheriff

      Deputy Slawek Czupryna received a dispatch regarding suspicious activity at a

      trailer park in Westville, Indiana. While on his way to the trailer park, Deputy

      Czupryna learned that another deputy on the scene had stopped a car, and the

      driver of the car told the deputy that he was there to pick up two individuals

      who were breaking into the cars of trailer park residents. The driver identified

      Jones as one of the individuals breaking into the cars. Officers found footprints

      in the trailer park and the footprints led them to a Casey’s General Store in

      Westville where the officers discovered Jones. Officers also arrested Austin




      1
          Ind. Code § 35-42-2-1.3.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 2 of 8
      Wood for breaking into vehicles at the trailer park and Wood identified Jones

      as his accomplice.


[4]   The State charged Jones with eleven counts of theft and one count of

      unauthorized entry of a motor vehicle in LaPorte County, and the State filed a

      petition to revoke Jones’ probation in the case before us. The trial court held a

      hearing on the State’s petition to revoke Jones’ probation on May 31, 2019.

      Deputy Czupryna was the only witness to testify at the hearing, and the

      following exchanged occurred during direct examination:


              [State:] And do you know if Mr. Jones admitted to breaking into
              the cars?


              [Deputy Czupryna:] At first he didn’t, but he said—he mentioned
              that he was in the area with some other people. At first I believe
              he mentioned that he got into an argument with his girlfriend, or
              something like that.


              [State:] So he wasn’t immediately forthcoming?


              [Deputy Czupryna:] No. No, he was not.


              [State:] But he did ultimately say, yes, I broke into the vehicles?


              [Deputy Czupryna:] Correct. When the pat-down search was
              conducted, he was found in possession of several items on his
              person that were later found to be stolen from the vehicles.


      (Tr. Evidentiary Hearing May 31, 2019 Vol. II at 7-8.) At the conclusion of the

      hearing, the trial court stated:

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 3 of 8
              As I see in this case from the evidence, the testimony of the
              officer, the officers of the Laporte Sheriff’s Department were
              being dispatched to a trailer park on February 11, 2019 with
              respect to a report that a vehicle had dropped off other
              individuals in the trailer park and those people were going
              through various cars. The individuals were apprehended. The
              defendant was found in possession of items, although I
              understand the description of the items were somewhat vague.
              Nonetheless, I think the officer testified the items—the defendant
              first denied being involved in the case, but when there was a pat-
              down search, he was found in possession of items which had
              been reported stolen from the cars. He then admitted to breaking
              into the cars.


              I think based upon that evidence the State has proven by a
              preponderance of the evidence its petition. As a result, the Court
              finds the defendant has violated the terms of probation.


      (Id. at 15.)


[5]   On June 26, 2019, the trial court issued an order revoking Jones’ probation:


              On the Court’s finding that the defendant violated the terms of
              his probation the Court imposes the eighteen (18)-month
              sentence as an executed sentence. The defendant is given credit
              for thirty-six (36) days served in custody. The sentence will be
              consecutive to, if there is one, LaPorte County Case No. 46C01-
              1902-F6-000207.


      (App. Vol. II at 128.)



                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 4 of 8
                                      1. Admission of Evidence
[6]   Jones argues the trial court erred in admitting Deputy Czupryna’s testimony

      about what officers at the scene relayed to him. Jones argues this testimony

      should not have been admitted because it was hearsay and not substantially

      trustworthy. Generally, we will not reverse a trial court’s ruling on the

      admission of evidence absent an abuse of discretion. Peterson v. State, 909
N.E.2d 494, 499 (Ind. Ct. App. 2009). Further, Indiana Rule of Evidence

      101(d) provides that, except for rules involving privileges, the Indiana Rules of

      Evidence do not apply in probation revocation hearings. Nonetheless, a

      probationer has certain due process rights at a probation revocation hearing,

      which include “the right to confront and cross-examine adverse witnesses.”

      Woods v. State, 892 N.E.2d 637, 649 (Ind. 2008); see also Ind. Code § 35-38-2-3(f)

      (stating probationer in revocation proceeding “is entitled to confrontation,

      cross-examination, and representation by counsel”). Therefore, the trial court

      may consider hearsay evidence at a probation revocation hearing only if the

      court finds the hearsay to be substantially trustworthy. Reyes v. State, 868
N.E.2d 438, 442 (Ind. 2007), reh’g denied.


[7]   While Jones did object to admission of Deputy Czupryna’s probable cause

      affidavit, Jones did not object to Deputy Czupryna’s testimony at the probation

      revocation hearing. The State argues Jones has therefore waived his right to

      challenge Deputy Czupryna’s testimony on appeal. Generally, a party’s failure

      to make a contemporaneous objection to the admission of evidence results in

      waiver of the issue. Weedman v. State, 21 N.E.3d 873, 881 (Ind. Ct. App. 2014),

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 5 of 8
      trans. denied. Nonetheless, “a claim that has been waived by a defendant’s

      failure to raise a contemporaneous objection can be reviewed on appeal if the

      reviewing court determines there was fundamental error.” Id. “Fundamental

      error is error that constitutes a blatant violation of basic principles, the harm or

      potential for harm is substantial, and the resulting error denies the defendant

      fundamental due process.” Carden v. State, 873 N.E.2d 160, 164 (Ind. Ct. App.

      2007). The error must be so egregious as to make a fair trial impossible. Id.


[8]   Deputy Czupryna testified regarding his personal involvement in the

      investigation of the robbery of vehicles at the trailer park and the information he

      learned in the course of that investigation. Additionally, Indiana Rule of

      Evidence 801 provides that an out-of-court statement by a party opponent is not

      hearsay. See Bell v. State, 29 N.E.3d 137, 141 (Ind. Ct. App. 2015) (holding

      defendant’s statement to detective that he was good at “reading” people was a

      statement by a party opponent and therefore not hearsay), trans. denied.

      Consequently, Jones’ admission that he broke into vehicles at the trailer park is

      not hearsay. Therefore, we hold Deputy Czupryna’s testimony was

      substantially trustworthy, and admission of any hearsay statements contained

      therein did not constitute fundamental error. See Votra v. State, 121 N.E.3d
1108, 1116 (Ind. Ct. App. 2019) (holding statement in probable cause affidavit

      was substantially trustworthy to be admitted at probation revocation hearing).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 6 of 8
                                      2. Sufficiency of the Evidence
[9]    “Probation is a matter of grace left to trial court discretion, not a right to which

       a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

       2007). “The trial court determines the conditions of probation and may revoke

       probation if the conditions are violated.” Id.


[10]   We review a decision to revoke probation under the abuse of discretion

       standard. Id. An abuse of discretion occurs where the decision is clearly

       against the logic and effect of the facts and circumstances before the court. Id.

       When reviewing whether sufficient evidence supported revocation, we do not

       reweigh evidence or judge the credibility of witnesses. Morgan v. State, 691
N.E.2d 466, 468 (Ind. Ct. App. 1998). If there is substantial evidence of

       probative value to support concluding by a preponderance of the evidence that

       the defendant violated a term of probation, we will affirm. Menifee v. State, 600
N.E.2d 967, 970 (Ind. Ct. App. 1992), clarified on other grounds on denial of reh’g

       605 N.E.2d 1207 (Ind. Ct. App. 1993).


[11]   Jones argues no evidence was produced that Jones had unauthorized control

       over someone else’s property or that he entered someone else’s vehicle without

       permission. 2 However, Jones admitted breaking into vehicles at the trailer park




       2
         Jones also notes that Deputy Czupryna did not identify the Dominic Jones present at the hearing as the
       same Dominic Jones officers encountered in Westville on February 11, 2019. However, while not explicitly
       identified, it is clear from the context of Deputy Czupryna’s testimony that he is talking about the defendant
       in this case.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020                   Page 7 of 8
       when officers apprehended him. The driver of Jones’ getaway vehicle and

       Jones’ accomplice both identified Jones as one of the individuals breaking into

       cars at the trailer park. Jones was apprehended near the trailer park and found

       with items stolen from the vehicles of trailer park residents. Thus, we hold

       there was sufficient evidence of probative value that Jones committed a new

       crime to support revocation of his probation. See Pierce v. State, 44 N.E.3d 752,

       756 (Ind. Ct. App. 2009) (holding State presented sufficient evidence

       probationer committed a new crime to support revocation).



                                               Conclusion
[12]   The trial court did not commit fundamental error in allowing Deputy Czupryna

       to testify to information he learned in the course of his investigation. Further,

       the State presented evidence that Jones admitted breaking into vehicles at the

       trailer park, his cohorts identified him as a fellow participant, and he was found

       in possession of stolen items. We therefore affirm the revocation of Jones’

       probation.


[13]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1693 | February 17, 2020   Page 8 of 8